DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
2.	The application is a continuation of 16/700,448, filed on 12/02/2019 Patent No. 10,789,045 which is a continuation of 16/425,506, filed on 05/29/2019 Patent 10,496,367 which is a continuation of 15/925,911, filed on 03/20/2018 Patent 10,318,237.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 08/25/2020, 02/25/2021, and 06/29/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
4.    	Applicant has not provided an explanation of relevance of cited document(s) discussed below.
a.    Reference US 2018/0018755 (Fujiyama) is a general background reference(s) covering character string displayed in the L area is typed from a position where the L area starts. The string displayed in the R area is typed from a position where the R area starts.

c.    Reference US 2016/0210276 (Kawano) is a general background reference(s) covering the information processing device 10 can convert recognized speech into a text string, and thereafter, display the text string on the display screen 40.
d.    Reference US 2016/0109944 (Hiramoto) is a general background reference(s) covering content of a voice phrase spoken by the user is recognize in a case in which the specific action is an action of speaking a voice phrase, or a case in which the specific action is an action other than an action of speaking a voice phrase, but the user performs an action of speaking a voice phrase from a time at which the specific action was detected and before the designated time elapses.
e.	Reference US 2013/0191125 (Suzuki) is a general background reference(s) covering voice recognition module executes the voice recognition processing on the voice data. The index generating module generates a voice index that makes the plural text strings generated in the voice recognition processing correspond to voice position data.
f.	Reference US 2012/0016678 (Gruber) is a general background reference(s) covering use semantic interpretation to select from among ambiguous interpretations of speech as text or text as intent.
g.	Reference US 2010/0197283 (Yamamoto) is a general background reference(s) covering character recognition processor recognizes characters from the image received from the mobile phone.

i.	Reference US 2015/0019974 (Doi) is a general background reference(s) covering a voice input acquisition function of acquiring a voice input for the image, and a command issuing function of issuing a command relevant to the region when the address term is included in the voice input.
j.	Reference JP 2016-218852 (Suzuki) is a general background reference(s) covering a start word recognition part for performing voice recognition of a voice spoken by the user to recognize that the vocabulary set to be used as a start word by the start word setting part is spoken.
k.	Reference US 2016/0292898 (OOSHIMA) is a general background reference(s) covering a voice extraction section that extracts a voice from the moving image and a voice recognition section that converts the voice into character string data by voice recognition.
l.	Reference US 2016/0210276 (KAWANO) is a general background reference(s) covering a sentence unit that is input using voice.
m.	Reference US 2016/0035351 (SENDAI) is a general background reference(s) covering the control unit may allow the display unit to display data corresponding to the voice detected by the voice detection unit from among data acquired by the data acquisition unit.
n.	Reference US 2015/0058011 (MORITA) is a general background reference(s) covering voice recognition devices that perform voice recognition 
o.	Reference JP 2013-153301 is a general background reference(s) covering remote panel 300 displays the screen based on the received information in the display unit 305, and recognizes a voice when this screen is displayed. If the recognized voice is included in an acceptable instruction, the remote panel 300 transmits information related to the voice to the MFP 100. The MFP 100 performs processing based on the received information.
p.	Reference JP 2000-29585 (AOYANAGI) is a general background reference(s) covering voice command recognizing image processor.
q.	Reference US 10,706,844 (OGAWA) is a general background reference(s) covering a starting word recognition unit recognizes voice recognition with respect to voice which the user speaks, and the vocabulary set so that it may use as starting word by the starting word setting unit.
r.	Reference JP 2015-18365 (DOI SHOICHI) is a general background reference(s) covering a voice input for the image and command issuing function of issuing a command relevant to the region when the address term is included in the voice input.




EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claim 1. (Currently Amended) A non-transitory computer-readable recording medium storing computer-readable instructions read by a controller of an information processing device, the computer-readable instructions being for intermediating communications between an image processing program and a voice-recognition program, 
		the image processing program being for executing image processing, 
		the voice-recognition program being for converting a voice inputted via a microphone to text data, 
	wherein the computer-readable instructions for intermediating communications between the image processing program and the voice-recognition program, when executed by the controller of the information processing device, cause the information processing device to perform: 
	in a case where the voice-recognition program creates the text data, obtaining specific data from the voice-recognition program, 
		the specific data including a first string and a second string that are identified from the created text data, 

		the second string indicating a content of image processing which is one of print and scan to be executed by the image processing program; and 
	instructing the instruction target indicated by the first string to execute the print or scan indicated by the second string in a case where the specific data is obtained and an execution instruction is accepted.

	Claim 15. (Currently Amended) An information processing device comprising: 
	a controller; and 
	a main memory storing computer-readable instructions therein for intermediating communications between an image processing program and a voice-recognition program, the image processing program being for executing image processing, the voice-recognition program being for converting a voice inputted via a microphone to text data, and the computer-readable instructions, when executed by the controller, causing the information processing device to perform: 
	in a case where the voice-recognition program creates the text data, obtaining specific data from the voice-recognition program, 
		the specific data including a first string and a second string that are identified from the created text data, 
		the first string indicating an instruction target that is instructed to execute the image processing, and 

	instructing the instruction target indicated by the first string to execute the print or scan indicated by the second string in a case where the specific data is obtained and an execution instruction is accepted.

Reasons for Allowance
6.	Claims 1-15 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 15, the prior art of record, specifically Kobayashi et al. (JP 2013-153301), Information Disclosure Statement (IDS), teaches an information processing device (Remote panel 300 / Terminal apparatus, paragraph 0031, Figure 1) comprising: a controller (CPU 301 executes a control program stored in the ROM 302; paragraph 0044, Figure 1); and a main memory storing computer-readable instructions (Remote panel 300 includes a ROM 302, a RAM 303, a storage unit 304; paragraphs 43-47) therein for intermediating communications between an image processing program (An image processing program read by the computer of the remote panel 300, paragraphs 76-82, Figures 7-9) and a voice-recognition program (voice recognition unit 310 has been installed in the remote panel; paragraphs 51, 103, 133), the image processing program being for executing image processing (An instruction to execute a copy job; paragraph 87), the voice-recognition program being for converting a voice inputted via a microphone to text data, and the computer-readable instructions, when 
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, the specific data including a first string and a second string that are identified from the created text data, the first string indicating an instruction target that is instructed to execute the image processing, and the second string indicating a content of image processing which is one of print and scan to be executed by the image processing program; and instructing the instruction target indicated by the first string to execute the print or scan indicated by the second string in a case where the specific data is obtained and an execution instruction is accepted.

Regarding claims 2-14, the instant claims are dependent on allowable claim and are thus allowable.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Cited Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akbacak et al. (US 10,446,143) discloses identifying an utterance of the voice input; determining a type of the utterance; and obtaining, based on the determined type of the utterance, a representation of the first character, the second character identified by the phrase, or the word corresponding to the utterance; and in response to the identification, converting the first character, the second character, and the word to text.
Martel et al. (US 10,223,066) discloses generating a text representation of speech contained in the predetermined duration of the stream of audio data and determining whether the text representation contains information corresponding to one of a plurality of types of information.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN H NGUYEN/           Primary Examiner, Art Unit 2675